DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,473,754. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,131,750. 
	Regarding claim 1, claims 1-4 of U.S. Patent No. 11,131,750 discloses
	a case comprising an upper surface and a plurality of side surfaces extending downwardly from the upper surface (Claim 1: a case comprising an upper surface and a plurality of side surfaces extending downwardly from the upper surface); 
	a first printed circuit board (PCB) accommodated in the case and comprising formed thereon a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays  (Claim 1: a first printed circuit board (PCB) accommodated in the case and comprising formed thereon a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays); and 
	a radome coupled to the case and configured to cover the first PCB  (Claim 1: a radome coupled to the case and configured to cover the first PCB), 
	wherein the radome includes:
a cover surface having a flat shape facing the first PCB; a first wall surface connected to the cover surface; a second wall surface connected to the cover surface and configured to face the first wall surface (Claim 1: a cover surface having a flat shape facing the first PCB; a first wall surface connected to the cover surface; and a second wall surface connected to the cover surface and configured to face the first wall surface); a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface (Claim 2: a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface) , 
wherein each of the cover surface, the first wall surface, the second wall surface, the third wall surface, and the fourth wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface  (Claim 1: wherein the first wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the second wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface), 
wherein an angle between the inner surface of the cover surface and the inner surface of the first wall surface is greater than an angle between the inner surface of the cover surface and the inner surface of the second wall surface  (Claim 3: wherein an internal angle between the inner surface of the cover surface and the inner surface of the first wall surface is greater than an internal angle between the inner surface of the cover surface and the inner surface of the second wall surface), 
wherein the angle between the inner surface of the cover surface and the inner surface of the second wall surface is greater than each of an angle between the inner surface of the cover surface and the inner surface of the third wall surface and an angle between the inner surface of the cover surface and the inner surface of the fourth wall surface, and wherein the first PCB is disposed between the cover surface of the radome and the upper surface of the case  (Claim 4: wherein an internal angle between the inner surface of the cover surface and the inner surface of the fourth wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface).

	Regarding claim 10, claims 11-15 of U.S. Patent No. 11,131,750 discloses
a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB (Claim 12: a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB);
a first wall surface connected to the cover surface; a second wall surface connected to the cover surface and configured to face the first wall surface (Claim 12: a first wall surface connected to the cover surface; and a second wall surface connected to the cover surface and configured to face the first wall surface); 
a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface (Claim 13: a third wall surface connected to the cover surface and interposed between the first wall surface and the second wall surface; and a fourth wall surface connected to the cover surface and configured to face the third wall surface), 
wherein each of the cover surface, the first wall surface, the second wall surface, the third wall surface, and the fourth wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface (Claim 12: wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface, wherein the second wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface),
wherein an angle between the inner surface of the cover surface and the inner surface of the first wall surface is greater than an angle between the inner surface of the cover surface and the inner surface of the second wall surface (Claim 14: wherein an internal angle between the inner surface of the cover surface and the inner surface of the first wall surface is greater than an internal angle between the inner surface of the cover surface and the inner surface of the second wall surface), 
wherein the angle between the inner surface of the cover surface and the inner surface of the second wall surface is greater than each of an angle between the inner surface of the cover surface and the inner surface of the third wall surface and an angle between the inner surface of the cover surface and the inner surface of the fourth wall surface (Claim 15: wherein an internal angle between the inner surface of the cover surface and the inner surface of the fourth wall surface is less than both the internal angle between the inner surface of the cover surface and the inner surface of the first wall surface and the internal angle between the inner surface of the cover surface and the inner surface of the second wall surface).
	Claims 2-9 and 11-13 are dependent to claims 1 and 10; therefore, claims 2-9 and 11-13 are rejected with the same reasons set forth to claims 1 and 10, respectively.
Allowable Subject Matter
Claims 1-13 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648